United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Mt. Holly, NJ, Employer
__________________________________________
Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 11-1286
Issued: March 26, 2012

Case Submitted on the Record

ORDER AFFIRMING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

On May 2, 2011 appellant, through his representative, filed a timely appeal from the
December 27, 2010 merit decision of the Office of Workers’ Compensation Programs (OWCP),
which affirmed the May 5, 2010 schedule award claim.1
The Board has duly considered the matter and will affirm OWCP’s December 27, 2010
decision. Appellant’s representative expresses no disagreement with the schedule award per se.
Rather, he argues only that OWCP delayed its adjudication of appellant’s schedule award claim
until the sixth edition of the American Medical Association, Guides to the Evaluation of
Permanent Impairment (2009) became applicable on May 1, 2009, which deprived him of due
process rights regarding a determination under the fifth edition, and that a protected property
interest cannot be deprived without due process, citing Goldberg v. Kelly, 397 U.S. 254 (1970)
and Mathews v. Eldridge, 424 U.S. 319 (1976). These cases held only that a claimant who was
in receipt of benefits (in Goldberg welfare benefits and in Mathews social security benefits)
could not have those benefits terminated without procedural due process.2 In this case, appellant
1

On January 4, 2005 appellant, a 66-year-old letter carrier, filed a Form CA-2 claim for benefits, alleging that he
sustained a left-sided carpal tunnel condition causally related to factors of his employment; he subsequently filed a
Form CA-2 claim for an arthritis condition in his left thumb on May 10, 2005. OWCP accepted his claim for left
carpal tunnel syndrome, left thumb surgery and an aggravation of basal joint arthritis of the right thumb.
2

In Mathews, the Court held that an evidentiary hearing is not required prior to the termination of social security
disability benefits, noting, among other things, that the disabled worker’s need is likely to be less than that of a
welfare recipient, so there is less reason to depart from the ordinary principle that something less than an evidentiary
hearing is sufficient prior to adverse administrative action.

simply made a claim for a schedule award. He was not in receipt of schedule award benefits nor
was OWCP attempting to terminate benefits. Appellant had no vested right to a schedule award
under the fifth edition of the A.M.A., Guides. In Harry D. Butler,3 the Board noted that
Congress delegated authority to the Director of OWCP regarding the specific methods by which
permanent impairment is to be rated. Pursuant to this authority, the Director adopted the
A.M.A., Guides as a uniform standard applicable to all claimants and the Board has concurred in
the adoption.4 On March 15, 2009 he exercised authority to advise that as of May 1, 2009 all
schedule award decisions of OWCP should reflect use of the sixth edition of the A.M.A.,
Guides.5 The applicable date of the sixth edition is as of the date the schedule award decision
reached. It is not determined by either the date of maximum medical improvement or when the
claim for such award was filed. Accordingly, the Board will affirm OWCP’s December 27, 2010
decision.
IT IS HEREBY ORDERED THAT the December 27, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 26, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

3

43 ECAB 859 (1992).

4

Id. at 866.

5

FECA Bulletin No. 09-03 (issued March 15, 2009). The FECA Bulletin was incorporated in the Federal
(FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards & Permanent Disability Claims, Chapter 2.808.6(a)
(January 2010).

2

